 582DECISIONSOF NATIONALLABOR RELATIONS BOARDChieppo Bus Company and its alter egos, ComfortCoach and Nicholas Chieppo d/b/a G.R. Coachand Chieppo Bus CompanyandAmalgamatedTransit Union,AFL-CIO, CLC. Case AO-25218 February 1986ADVISORY OPINIONBY CHAIRMAN DOTSON AND MEMBERSDENNIS, JOHANSEN, AND BABSONA petition was filed on 17 September 1985 byChieppo Bus Company, Comfort Coach, NicholasChieppo d/b/a G. R. Coach, Lucky, Inc., ChieppoCoaches, and Chieppo Transportation, the Petition-ers, for an advisory opinion seeking to determinewhether the Board would assert jurisdiction overthe Petitioners.On 24 September 1985, the Peti-tioners filed an amendment to the petition; on 4October 1985, the General Counsel filed a brief inopposition to the petition and a motion to dismissthe petition.In pertinent parts, the submissions allege as fol-lows:The Petitioners are engaged in the transportationbusiness. On 30 November 1983 the National LaborRelations Board, Subregion 39, issued an orderconsolidating cases, consolidated complaint, andnotice of hearing in Cases 39-CA-1699 and 39-CA-1798, alleging that Chieppo Bus Company anditsalteregos,ComfortCoach and NicholasChieppo d/b/a G. R. Coach, violated Section8(a)(1), (3), and (5) of the Act.' In its answer to the1On 16 April 1985 a third amended charge was filed in Case 39-CA-1798, alleging Lucky, Inc., Chieppo Coaches, and Chieppo Transporta-consolidated complaint, as well as in its petition foradvisory opinion, the Petitioners admit that duringthe 12-month period prior to the issuance of theconsolidated complaint, it purchased and receivedat its Connecticut facilities goods and materialsvalued in excess of $50,000 directly from pointsoutside the State of Connecticut and that it derivedgross revenues in excess of $250,000.In its amendment to the petition for AdvisoryOpinion, the Petitioners allege that there is current-ly a proceeding before the New Haven ProbateCourt in which Board jurisdictionis an issue.-On the basis of the above, the Board is of theopinion that:Because there is an outstanding statutory unfairlabor practice proceeding in which a binding adju-dication of the jurisdictional issue can be obtainedand no other considerations suggesting an urgentneed for earlier Board _ determination of the juris-dictional question alone have been brought to theBoard's attention, the underlying, purpose of theadvisory opinion procedures will be better served,and unnecessary duplication and possible confusionwill be avoided, if the Board follows the practiceof confining itself -solely to the resolution of thestatutory proceeding before it.2Accordingly, it is ordered that the petition forAdvisory Opinion be dismissed.3tion as additional alter egos of Clueppo Bus Company.That charge ispresently pending in the Subregional Office.2Standby One Associates,270 NLRB 444 (1984);Hotel & RestaurantEmployees Local 49 (Diamond Springs Hotel),236 NLRB 711 (1978).a In view of our determination herem, we find it unnecessary to decidethe issue raised by the General Counsel-whether the petition fails to sat-isfy the requirements of Secs.102.98 and 102.99 of the Board'sRules andRegulations.278 NLRB No. 71